06/08/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0426

                                         DA 21-0426
                                      _________________

FLYING T RANCH, LLC, a Montana
limited liability company,

            Plaintiff and Appellee,

      v.

CATLIN RANCH, LP, a Montana limited partnership,

            Defendant and Appellant,

MEAGHER COUNTY BY & THROUGH ITS
COMMISSION, SCOTT JACKSON, LYNN JACKSON,
DEBRA WILLIAMS, LISA ANDERSON, BERT
WILLIAMS & CONNIE HIX,                                               ORDER

          Defendants.
_________________________________________________

CATLIN RANCH, LP, a Montana limited partnership,

            Cross-Claimant and Appellant,

      v.

DEBRA WILLIAMS, LISA ANDERSON, BERT
WILLIAMS and CONNIE HIX,

            Cross-Claim Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda R. Gilbert, District Judge.

                                                  For the Court,



                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 8 2022